Per Curiam.,
During the trial some evidence was given tending to warrant an inference that prior to the execution of the disputed note the defendant had loaned to her $400, and that she had executed the note to evidence such loan. The people called George W. Mack, the complainant’s husband, and put to him the following question: “Question. Did you know or hear of your wife having $400 at or about October 19, 1888?” This was objected to, and the objection overruled, and defendant excepted. The witness answered: “Ho, sir.” Then the people put the following question: “Question. Did you know or hear of your wife’s having $400 at any time during the year 1887, that is, from September 1st?” Objections were taken and overruled, and defendant excepted. The witness answered: “Ho, sir.” We are of the opinion that the court erred in receiving the evidence. We cannot say that the error was not prejudical to the defendant, and disregard the error, under the rule laid down in section 542 of the Code of Criminal Procedure. We cannot say that the evidence had no effect upon the result. People v. Wayman, 128 N. Y. 585, 27 N. E. Rep. 1070. The issues were sharply contested at the trial, and, to say the least, the case was a close one on the main questions, and the evidence thus improperly received may have influenced the jury. Other questions were discussed before us upon the argument, which need not be considered, as the error we have pointed out requires a new trial. Conviction and order and judgment reversed, and the clerk directed to enter judgment and serve a certified copy thereof, with the return and decision of this court, to the court of sessions of Herkimer county, pursuant to sections 547 and 548 of the Code of Criminal Procedure.